MEMORANDUM **
Jeffrey Karl Calhoun appeals pro se the district court’s Fed.R.Civ.P. 41 dismissal without prejudice, based on lack of prosecution, of his action alleging violations of Title II of the Americans with Disabilities Act by the State of California and three employees of the Los Angeles County Superior Court. Calhoun was a litigant in a state domestic violence matter, and alleged that his motion for disabled accommodation was wrongfully denied by the state court. The district court dismissed when Calhoun failed to appear at a scheduling conference and failed to respond to the district court’s order to show cause why he had not appeared. In his opening brief, Calhoun does not explain his failure to prosecute his action in the district court.
The district court may dismiss a case sua sponte for failure to prosecute. Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.1984). Because the district court warned Calhoun that failure to comply with its orders could result in dismissal and provided him an *86opportunity to comply, it was not an abuse of discretion to dismiss his action for failure to prosecute. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.